Per Curiam.
On June 30,1986, the plaintiff filed an appeal from an order of the trial court granting the defendants’ motion for a protective order. On August 29, 1986, the plaintiff amended its appeal to include a claim that the trial court erred in granting the defendants’ motion for judgment on August 25,1986. Because we find that the trial court’s order granting the defendants’ motion for a protective order was not an appeal-able final judgment we dismiss the case for lack of jurisdiction. State v. Curdo, 191 Conn. 27, 31, 463 A.2d 566 (1983); American Factors, Inc. v. Foreign Intrigue, Inc., 6 Conn. App. 656, 658, 506 A.2d 1085, cert. denied, 201 Conn. 802, 513 A.2d 696 (1986) (when *747an appeal is jurisdictionally defective the defect cannot be cured by an amended appeal filed after judgment has entered).
The appeal is dismissed.